Smith, C. J.
The statute with the violation of which the defendant is charged in the present action, instituted for the recovery of the penalty imposed, is in these words: “ It shall be unlawful for any railroad corporation, operating in this State, to charge for the transportation of any freight of any description over itsjroad, a greater amount as toll or compensation, than shall at the same time be charged by it for the transportation of an equal quantity of the same class of freight, transported in the same direction over any portion of the same railroad of equal distance, and any railroad company violating this section shall forfeit and pay the sum of two hundred dollars for each and every offence to any one suing for the same. Nothing in this chapter shall be taken in any manner as abridging the right of any railroad company from making special contracts with shippers of large quantities of freight, to be of not less quantity or bulk than one car load.” The Code, §1966.
It is a wise and well understood rule in interpreting a legislative enactment, whose terms are reasonably capable of two constructions, the one of which is, and the other is not, consistent with the fundamental and paramount law delegating or restraining the authority to enact, to adopt that construction which renders it effectual, rather than that *432which in whole or in part defeats its operation. Commissioners of Granville v. Ballard, 69 N. C., 18. This is in consonance with another rule, prescribed by the Court for its own action, under which it refuses to declare a statute void, unless the invalidity of the act are, in its judgment, placed beyond a reasonable doubt; and such reasonable doubt must be solved in favor of legislative action. King v. Railroad, 66 N. C., 277; and numerous other cases. Under the guidance of this principle, a fair and reasonable interpretation of the statute may limit its application, not only to railroads operating within the State, hut to contracts of carriage to be executed within its limits, and not to such as extend beyond them. An examination of its structure and language tends to sustain a construction thus circumscribing its provisions. It forbids “ any railroad corporation operating in this State” from making the unequal charges for freight transported “ over its road, or any portion of the same railroad of equal distance,” &c. No reference is made to transportation beyond the State lines, under a contract of affreightment, nor does any apportionment of the one price for the entire carriage seem to be contemplated or provided for in its terms. Certainly, contracts involving inter-state commerce and traffic, are not specially embraced in its words.
It is not material to enquire in what manner different corporation carriers, who unite to form a single line, continuous in passing through different States, apportion the common fund among them ; nor whether the contract is that of each, so that all are responsible for the delinquencies of others; nor whether the successive roads, retaining their several liability, co-operate as forwarding agents for the shipper at their different connecting points; since in every case, the entire transportation is undertaken from the receiving to the delivery terminus of the route, for a single consideration. The ■essential oneness of the contract remains, and the act does not, at least in terms, touch it. If the toll or compensation *433be distributable among the companies, upon an arrangement made by themselves, the unity of the contract with the shipper is not affected or impaired, and in no just sense can it be said that the latter is charged, under any agreement with him, the fractional part of the entire compensation which the domestic road receives therefrom, and to such cases the prohibitory words extend.
In this view, the acts complained of do not constitute the offence to which the penalty is affixed. But assuming the act to have a wider scope, and to embrace inter-state carriage as well, under the late decision of the Supreme Court of the United States, as yet unreportocl, this imputed extra territorial effect is an invasion of the exclusive right vested in Congress “to regulate commerce with foreign nations, and among the several States, and with the Indian tribes.” Const. of U. S., Art. 1, §8.
To this ruling, made by the Court to which is committed authority to determine conclusively the consistency of a State enactment with the Constitution and laws of the United States passed in pursuance of it, we give our adherence as a final determination of the point.
The dissenting opinion, proceeding upon the idea that the power thus conferred does not, until exercised, interfere with all State action in the premises, nevertheless concedes -that, when exercised, the grant is exclusive. We have not seen the opinion to examine for ourselves, but such is the .effect upon the information we possess.
The ruling of the Court is, however, that State interference with inter-state commerce is absolutely forbidden, and the failure of Congress to take any action in the premises is an indication that such commerce shall remain unfettered and free, subject only to the common law. Passenger cases, 7 How., 286; Hall v. DeCuir, 95 U. S., 485.
We do not undertake to venture upon the field traversed by the Court, further than to say that the consequences of an *434opposite view, that permits interfering by State legislation, would be mischievous in the extreme. If one State may interfere, so may every other through which the freight is to be carried, in respect to its own chartered companies, and a succession of hostile enactments might cripple and so embarrass the roads in carrying out the contract, as almost to destroy such commerce, and deprive the country of those beneficial arrangements for transporting from distant points, so general in use, and so conducive to the Nation’s prosperity and business. The former is, therefore, wisely committed to a single body, whose regulations may be harmonious and self-consistent. .
In either aspect of the case, the action does not lie, and must be dismissed.
Error. Dismissed.
MerrxuoN, J., does not concur in the limited operation of the statute as construed in the opinion of the Court.